



2019 RESTRICTED STOCK UNITS
GRANT AGREEMENT




To: ________________


By accepting your grant online through the Schwab Equity Award Center, you agree
that these incentives are granted under and governed by the terms and conditions
of the 2010 Long-Term Incentive Plan of BWX Technologies, Inc. (as amended and
restated to date, the “Plan”), and this 2019 Restricted Stock Units Grant
Agreement, which is included in the online acceptance process. A copy of the
Plan and the Prospectus relating to the stock issued under the Plan can be found
at http://equityawardcenter.schwab.com under the “At a Glance/My Company Info”
tab in your Schwab account. The Plan and Prospectus are incorporated by
reference and made a part of the terms and conditions of your award. If you
would like to receive a copy of either the Plan or Prospectus, please contact
Kathy Peres at 980-625-4194 or kaperes@bwxt.com.
 
******************************************************************************


Effective __________, 2019 (the “Date of Grant”), the Compensation Committee of
the Board of Directors (the “Committee”) of BWX Technologies, Inc. (“BWXT”)
awarded you a grant of Restricted Stock Units (“RSUs”) under the Plan. The
provisions of the Plan are incorporated herein by reference and capitalized
terms used but not otherwise defined in this Agreement have the meanings given
them in the Plan.


Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“BWXT” as used in this Agreement with reference to employment shall include
subsidiaries of BWXT (including unconsolidated joint ventures). Whenever the
words “you” or “your” are used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
beneficiary, estate, or personal representative, to whom any rights under this
Agreement may be transferred by will or by the laws of descent and distribution,
it shall be deemed to include such person.


Restricted Stock Units


1.     RSU Award. You have been awarded ___________ RSUs. Each RSU represents a
right to receive one Share after the vesting of such RSU, as set forth in
Section 2 of this Agreement (the “Vesting Requirements” provision).


2.     Vesting Requirements. Subject to Section 3 of this Agreement (the
“Forfeiture of RSUs” provision), the RSUs will become vested under one or more
of the following circumstances, to the extent the RSUs have not previously
vested or become forfeited as of the occurrence of such circumstance:


·
in one-third (1/3) increments on the first, second and third anniversaries of
the Date of Grant (the date of each, an “Anniversary Date”);



·
if you Retire on or after the first anniversary of the Date of Grant and prior
to the second anniversary of the Date of Grant, in one-half (1/2) increments of
the then-outstanding and unvested RSUs on the second and third anniversaries of
the Date of Grant;








--------------------------------------------------------------------------------





·
if you Retire on or after the second anniversary of the Date of Grant and prior
to the third anniversary of the Date of Grant, 100% of the then-outstanding and
unvested RSUs on the third anniversary of the Date of Grant;



·
100% of the then-outstanding and unvested RSUs on the earliest of the following
to occur prior to the third anniversary of the Date of Grant: (a) your death,
(b) your Disability or (c) the date of a Change in Control; and



·
the Committee may provide for additional vesting under other circumstances, in
its sole discretion.



For purposes of this Agreement, the term “Retire” means to terminate employment
with BWXT after attaining (i) at least 60 years of age and (ii) at least [5]
[10] years of service with BWXT (with years of service calculated by reference
from your “adjusted service date,” as determined by the Company).


3.     Forfeiture of RSUs. Except if you Retire on or after the first
anniversary of the Date of Grant, RSUs which are not or do not become vested
upon your termination of employment shall, coincident therewith, terminate and
be of no force or effect.


In the event that (a) you are convicted of (i) a felony or (ii) a misdemeanor
involving fraud, dishonesty or moral turpitude, or (b) you engage in conduct
that adversely affects or may reasonably be expected to adversely affect the
business reputation or economic interests of BWXT, as determined in the sole
judgment of the Committee, then all RSUs and all rights or benefits awarded to
you under this grant of RSUs are forfeited, terminated and withdrawn immediately
upon such conviction or notice of such determination. The Committee shall have
the right to suspend any and all rights or benefits awarded to you hereunder
pending its investigation and final determination with regard to such matters.
The forfeiture provisions of this paragraph are in addition to the provisions
under the heading “Clawback Provisions” below.


4.     Settlement of RSUs. If you have made a permitted deferral election with
respect to the RSUs, then, subject to compliance with Section 409A of the Code
(to the extent applicable), vested RSUs shall be paid to you in accordance with
such deferral election. If you have not made a permitted deferral election with
respect to the RSUs, vested RSUs shall be paid to you in the form of Shares
within 10 days of each Anniversary Date, with an accelerated settlement of
vested RSUs on the first of the following events to occur:
  
·
the occurrence of a Change in Control, unless such Change in Control does not
constitute a “change in control” for purposes of Section 409A(a)(2)(A)(v) of the
Code;



·
your death; or



·
your Disability.



5.     Dividend, Voting Rights and Other Rights. You shall have no rights of
ownership in the Shares underlying the RSUs and shall have no right to vote such
Shares until the date on which the Shares are transferred to you pursuant
hereto. From and after the Date of Grant and until the earlier of (a) the time
when the RSUs become vested and are paid in accordance with Section 4 hereof or
(b) the time when your right to receive Shares in payment of the RSUs is
forfeited in accordance with Section 3 hereof, on the date that BWX
Technologies, Inc. pays a cash dividend (if any) to holders of Shares generally,
you shall be credited with cash per RSU equal to the amount of such dividend.
Any amounts credited pursuant to the immediately preceding sentence shall be
subject to the same applicable terms and conditions (including vesting, payment
and forfeitability) as apply to the RSUs based on which the dividend equivalents
were credited, and such amounts shall be paid in cash at the same time as the
RSUs to which they relate.







--------------------------------------------------------------------------------





Taxes


6.     Liability for Tax-Related Items. Regardless of any action BWXT or your
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, or other tax-related withholding (“Tax-Related Items”),
you acknowledge and agree that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that BWXT and/or the
Employer (i) make no representations nor undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this grant of RSUs,
including the grant and vesting of RSUs, subsequent delivery of Shares or the
subsequent sale of any Shares acquired pursuant to such RSUs and receipt of any
dividend equivalent payments (if any) and (ii) do not commit to structure the
terms or any aspect of this grant of RSUs to reduce or eliminate your liability
for Tax-Related Items. Prior to the taxable or tax withholding event, as
applicable, you shall pay, or make adequate arrangements satisfactory to BWXT or
to the Employer to satisfy all Tax-Related Items. In this regard, you authorize
BWXT or Employer to withhold all applicable Tax-Related Items legally payable by
you, and unless determined otherwise by the Committee, BWXT or Employer will
withhold a number of Shares otherwise deliverable equal to the minimum statutory
withholding amount to satisfy such liability. If the obligation for Tax-Related
Items is satisfied by withholding a number of Shares as described herein, you
understand that you will be deemed to have been issued the full number of Shares
subject to the settled RSUs, notwithstanding that a number of Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
the settlement of the RSUs. Notwithstanding anything herein to the contrary, if
the Federal Insurance Contributions Act tax (“FICA Tax”) imposed under Sections
3101, 3121(a) and 3121(v)(2) of the Code becomes due with respect to any of the
RSUs prior to the payment of such RSUs, BWXT or Employee will withhold from your
cash compensation an amount sufficient to pay the FICA Tax with respect to such
RSUs.
 
Transferability


7.     Non-Transferability. RSUs granted hereunder are non-transferable other
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order.


Clawback Provisions


8.     Recovery of RSUs.  In the event that BWXT is required to prepare an
accounting restatement due to the material noncompliance of BWXT with any
financial reporting requirement under the U.S. federal securities laws as a
result of fraud (a “Restatement”) and the Board reasonably determines that you
knowingly engaged in the fraud, BWXT will have the right to recover the RSUs
granted during the three-year period preceding the date on which the Board or
BWXT, as applicable, determines it is required to prepare the Restatement (the
“Three-Year Period”), or vested in whole or in part during the Three-Year
Period, to the extent of any excess of what would have been granted to or would
have vested for you under the Restatement.


9.     Recovery Process.  In the event a Restatement is required, the Board,
based upon a recommendation by the Committee, will (a) review the RSUs either
granted or vested in whole or in part during the Three-Year Period and (b) in
accordance with the provisions of this Agreement and the Plan, will take
reasonable action to seek recovery of the amount of such RSUs in excess of what
would have been granted to or would have vested for you under the Restatement
(but in no event more than the total amount of such RSUs), as such excess amount
is reasonably determined by the Board in its sole discretion, in compliance with
Section 409A of the Code.  There shall be no duplication of recovery under
Article 19 of the Plan and any of 15 U.S.C. Section 7243 (Section 304 of The
Sarbanes-Oxley Act of 2002) and Section 10D of the Exchange Act. The clawback
provisions of this Agreement are in addition to the forfeiture provisions
contained in Section 3 of this Agreement (under the heading “Forfeiture of
RSUs”). Notwithstanding anything in this Agreement to the contrary, you
acknowledge and agree that this Agreement and the award described herein





--------------------------------------------------------------------------------





(and any settlement thereof) are subject to the terms and conditions of the
Company’s clawback policy (if any) as may be in effect from time to time
specifically to implement Section 10D of the Exchange Act, and any applicable
rules or regulations promulgated thereunder (including applicable rules and
regulations of any national securities exchange on which the Shares may be
traded) (the “Compensation Recovery Policy”), and that Sections 8 and 9 of this
Agreement shall be deemed superseded by and subject to the terms and conditions
of the Compensation Recovery Policy from and after the effective date thereof.








Other Information


10.    No Guarantee of Continued Service. Neither the action of BWXT in
establishing the Plan, nor any action taken by it, by the Committee or by your
employer, nor any provision of the Plan or this Agreement shall be construed as
conferring upon you the right to be retained in the employ of BWXT.


11.    Adjustments. The RSUs evidenced by this Agreement are subject to
adjustment as provided in Sections 4.3 and 15.2 of the Plan.
 
12.    Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code. This Agreement and the Plan shall be administered in a manner
consistent with this intent, and any provision that would cause this Agreement
or the Plan to fail to satisfy Section 409A of the Code shall have no force or
effect until amended to comply with Section 409A of the Code (which amendment
may be retroactive to the extent permitted by Section 409A of the Code and may
be made by BWXT without your consent). Any reference in this Agreement to
Section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
 
13.    Electronic Delivery. BWXT may, in its sole discretion, deliver any
documents related to the RSUs and your participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, agree to
participate in the Plan through an on-line or electronic system established and
maintained by BWXT or another third party designated by BWXT.
 
14.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
15.    Successors and Assigns. Without limiting Section 7 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.
 
16.    Acknowledgement. You acknowledge that you (a) have received a copy of the
Plan, (b) have had an opportunity to review the terms of this Agreement and the
Plan, (c) understand the terms and conditions of this Agreement and the Plan and
(d) agree to such terms and conditions.
 
17.    Country-Specific Special Terms and Conditions. Notwithstanding any
provisions in this Agreement, the RSUs shall also be subject to the special
terms and conditions set forth in Appendix A to this Agreement





--------------------------------------------------------------------------------





for your country of residence. Moreover, if you relocate to one of the countries
included on Appendix A, the special terms and conditions for such country will
apply to you, to the extent BWXT determines that the application of such terms
and conditions are necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. Appendix A constitutes part of this
Agreement.


18.    Notice to Governmental Authority. Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement prevents you from
providing, without prior notice to BWXT, information to governmental authorities
regarding possible legal violations or otherwise testifying or participating in
any investigation or proceeding by any governmental authorities regarding
possible legal violations, and for purpose of clarity you are not prohibited
from providing information voluntarily to the Securities and Exchange Commission
pursuant to Section 21F of the 1934 Act.


    





--------------------------------------------------------------------------------





APPENDIX A
COUNTRY-SPECIFIC SPECIAL TERMS AND CONDITIONS
This Appendix A, which is part of the BWXT 2019 Restricted Stock Units Grant
Agreement (the “Agreement”), contains additional terms and conditions of the
Agreement that will apply to you if you reside in one of the countries listed
below. It also includes information about certain other issues of which you
should be aware with respect to your participation in the Plan. Such information
is based on securities, exchange control, and other laws in effect in the
respective countries as of February 2019. Capitalized terms used but not defined
herein shall have the same meanings assigned to them in the Plan and/or the
Agreement. By accepting the RSUs, you agree to be bound by the terms and
conditions contained in the paragraphs below in addition to the terms of the
Plan, the Agreement, and the terms of any other document that may apply to you
and your RSUs.
In addition, the information contained herein is general in nature and may not
apply to your particular situation, and BWXT is not in a position to assure you
of a particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the RSUs were
granted to you, or are considered a resident of another country for local law
purposes, the information contained herein may not apply.


COUNTRIES COVERED BY THIS APPENDIX A:
Canada.


---------------------------------------------------------------------------------------------------------------------
CANADA


Terms and Conditions


1.     Nature of Grant. In accepting the grant of RSUs, you acknowledge that:


·
the Plan is established voluntarily by BWXT, is discretionary in nature and may
be modified, amended, suspended or terminated by BWXT at any time;

·
the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;

·
all decisions with respect to future RSUs grants, if any, will be at the sole
discretion of BWXT;

·
you are voluntarily participating in the Plan;

·
the RSUs and the Shares subject to the RSUs are an extraordinary item that does
not constitute compensation of any kind for services of any kind rendered to
BWXT or the Employer, and which is outside the scope of your employment
contract, if any;

·
the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;






--------------------------------------------------------------------------------





·
the RSUs and the Shares subject to the RSUs are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for BWXT, the
Employer, or any Subsidiary;

·
the RSUs and your participation in the Plan will not be interpreted to form an
employment contract or relationship with BWXT or any Subsidiary;

·
the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

·
in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSUs resulting from
termination of your service with BWXT or the Employer (for any reason whatsoever
and whether or not in breach of local labor laws) and you irrevocably release
BWXT and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, you shall be deemed irrevocably to have waive any entitlement to
pursue such claim;

·
in the event of termination of your service with BWXT (whether or not in breach
of local labor laws), your right to vest in the RSUs under the Plan, if any,
will terminate effective as of the date that you are no longer actively
providing services and will not be extended by any notice period mandated under
local law (e.g., active service would not include a period of “garden leave” or
similar period pursuant to local law); you hereby waive and release any claims
you may have against BWXT, its subsidiaries, affiliates, employees, officers and
directors for the termination of any such right to vest during such notice
period; the Board/Committee shall have the exclusive discretion to determine
when you are no longer actively providing services for purposes of the RSUs;
notwithstanding the foregoing, if your service terminates due to certain
termination events as described in this Agreement, the RSUs will be fully
vested; and

·
the RSUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

2.
Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other award materials by and among, as
applicable, the Employer, BWXT, and its Subsidiaries for the exclusive purpose
of implementing, administering and managing your participation in the Plan.



You understand that BWXT and the Employer may hold certain personal information
about you, including, but not limited to, your name, home address, email address
and telephone number, date of birth, social insurance number, passport number or
other identification number, salary, nationality, job title, any Shares or
directorships held in BWXT, details of all awards or any other entitlement to
Shares granted, canceled, purchased, exercised, vested, unvested or outstanding
in your favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).
You understand that Data will be transferred to any third parties assisting BWXT
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You





--------------------------------------------------------------------------------





understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize BWXT and any other possible recipients which may
assist BWXT (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.


3.
Settlement of RSUs. Section 4 of the Agreement (the “Settlement of RSUs”
provision) is amended in its entirety to read as follows:



“Settlement of RSUs. Vested RSUs shall be paid to you in the form of Shares
within 10 days of each Anniversary Date, with an accelerated settlement of
vested RSUs on the first of the following events to occur:


·     the occurrence of a Change in Control, unless such Change in Control does
not constitute a “change in control” for purposes of Section 409A(a)(2)(A)(v) of
the Code;
·     your death; or
·     your Disability.”




4.    Language Consent. The following provision will apply to residents of
Quebec:


The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.


5.
Dividend Equivalents Settled in Shares Only. Notwithstanding anything to the
contrary in the Plan and/or this Agreement, any vested dividend equivalents will
be settled in Shares.



6.
RSUs Settled in Shares Only. Notwithstanding anything to the contrary in the
Plan and/or this Agreement, any RSUs granted to you shall be paid in Shares only
and do not provide any right to receive a cash payment.



7.
Form of Payment. Due to legal restrictions in Canada and notwithstanding any
language to the contrary in the Plan, you are prohibited from surrendering
Shares that you already own or from attesting to the ownership of Shares to pay
any tax withholding in connection with RSUs granted to you.








--------------------------------------------------------------------------------





Notifications
1.
Additional Restrictions on Resale. In addition to the restrictions on resale and
transfer noted in Plan materials, securities purchased under the Plan may be
subject to certain restrictions on resale imposed by Canadian provincial
securities laws. You are encouraged to seek legal advice prior to any resale of
such securities. In general, participants resident in Canada may resell their
securities in transactions carried out on exchanges outside of Canada and, in
particular, you are generally permitted to sell Shares acquired pursuant to the
Plan through the designated broker appointed under the Plan, if any, provided
that BWXT is a foreign issuer that is not public in Canada and the sale of the
Shares acquired pursuant to the Plan takes place: (i) through an exchange, or a
market, outside of Canada on the distribution date; or (ii) to a person or
company outside of Canada. For purposes hereof, a foreign issuer is an issuer
that: (a) is not incorporated or existing pursuant to the laws of Canada or any
jurisdiction of Canada; (b) does not have its head office in Canada; and (c)
does not have a majority of its executive officers or directors ordinarily
resident in Canada.



2.
Tax Reporting. The Tax Act and the regulations thereunder require a Canadian
resident individual (among others) to file an information return disclosing
prescribed information where, at any time in a tax year, the total cost amount
of such individual’s “specified foreign property” (which includes shares,
options, restricted stock units, and performance-based restricted stock units)
exceeds Cdn.$100,000. You should consult your own tax advisor regarding this
reporting requirement.






